Exhibit 10.18

SAN JOSE WATER COMPANY
SPECIAL DEFERRAL ELECTION PLAN
 
PLAN AMENDMENT

     The San Jose Water Company Special Deferral Election Plan (the "Plan"), as
previously adopted and approved by the Executive Compensation Committee of the
Board of Directors of SJW. Corp., is hereby amended as follows:

 

1. Section 3.08 of the Plan is hereby amended in its entirety to read as
follows:


 

     “3.08 Eligible Earnings shall mean any direct and current cash
compensation, including salary, bonuses and other incentive-type compensation,
earned by the Participant for service as an Employee during the Plan Year. In no
event, however, shall a Participant’s Eligible Earnings include, for purposes of
the Plan, any item of compensation paid or distributed to the Participant after
a period of deferral, whether under this Plan or any other program of deferred
compensation maintained by the Corporation or any Affiliated Company. Eligible
Earnings shall also include any bonus earned by the Participant for service as
an Employee during the period commencing January 1, 2004 and continuing through
March 31, 2005 and otherwise payable to such Participant on March 31, 2005 in
the absence of a Deferral Election under this Plan (the “March 2005 Bonus
Payment”).”


 

2. Section 4.01 of the Plan is hereby amended in its entirety to read as
follows:


 

     “4.01 Eligibility Rules. The Plan Administrator shall have absolute
discretion in selecting the Eligible Employees who are to participate in the
Plan for each Plan Year. An Eligible Employee selected for participation for the
2005 Plan Year must, in order to participate in the Plan for that year, file his
or her Deferral Election on or before the last day of the 2004 calendar year;
provided, however, that any Deferral Election with respect to the March 31, 2005
Bonus Payment must be filed on or before January 31, 2005. For each subsequent
Plan Year of participation, the Participant must file his or her Deferral
Election on or before the last day of the immediately preceding Plan Year.
However, an Eligible Employee who is first selected for participation in the
Plan after the start of a Plan Year must, in order to participate in the Plan
for that Plan Year, file his or her Deferral Election within the thirty (30)-day
period following the date he or she is so selected, with such Deferral Election
to be effective only for Eligible Earnings attributable to Employee service for
the period commencing with the first day of the first calendar month coincident
with or next following the filing of such election and ending with the close of
such Plan Year.”


--------------------------------------------------------------------------------

 

3. Section 5.02.A of the Plan is hereby amended in its entirety to read as
follows:


 

     “A. The Deferral Election must be exercised by means of a written notice
filed with the Plan Administrator or its designate. The notice shall be
substantially in the form of the Deferral Election attached as Exhibit A and
must be filed on or before the last day of the calendar year immediately
preceding the start of the Plan Year for which the Eligible Earnings subject to
that election are to be earned; provided, however, that any Deferral Election
with respect to the March 31, 2005 Bonus Payment must be filed on or before
January 31, 2005. An Eligible Employee who is first selected for participation
in the Plan after the start of a Plan Year must file his or her Deferral
Election within the thirty (30)-day period following the date he or she is so
selected, and the Deferral Election shall be effective only for Eligible
Earnings attributable to Employee service for the period commencing with the
first day of the first calendar month coincident with or next following the
filing of such election and ending with the close of such Plan Year.”


 

4. Section 5.03 of the Plan is hereby amended in its entirety to read as
follows:


 

     “5.03 Deferral Election Subaccounts. A separate Deferral Election
Subaccount shall be established for each Plan Year for which the Participant
defers a portion of his or her Eligible Earnings under the Plan. Such subaccount
shall be credited with the Eligible Earnings subject to the Deferral Election in
effect for that Plan Year, as and when those Eligible Earnings would have
otherwise become due and payable to the Participant in the absence of such
Deferral Election. In addition, a separate Deferral Election Subaccount shall be
established on March 31, 2005 with respect to the portion of the March 31, 2005
Bonus Payment which the Participant has elected to defer under the Plan. The
Participant shall at all times be fully vested in the balance credited to each
of his or her Deferral Election Subaccounts.”


 

5. Except as modified by the foregoing amendments, the terms and provisions of
the Plan shall continue in full force and effect.


 

IN WITNESS WHEREOF, SAN JOSE WATER COMPANY has caused this Plan Amendment to be
executed by its duly-authorized officer on this 30th day of December 2004.


 

     SAN JOSE WATER COMPANY


 

     By: _________________________________________


 

     Title: _________________________________________
